UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4869
MICHAEL MAURICE GREENFIELD, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                        (CR-98-412-DKC)

                  Submitted: December 20, 2000

                      Decided: January 16, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Tracy Weese, Martinsburg, West Virginia, for Appellant. Lynne A.
Battaglia, United States Attorney, Ranganath Manthripragada, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. GREENFIELD
                               OPINION

PER CURIAM:

   Michael Maurice Greenfield, Jr., was convicted pursuant to his
guilty plea of possession with intent to distribute cocaine and crack
cocaine. Greenfield’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), alleging that the district
court erred by denying an evidentiary hearing on Greenfield’s motion
to withdraw his guilty plea. Greenfield filed two pro se supplemental
briefs in which he alleges that: (1) the indictment was facially defec-
tive; (2) the district court imposed an illegal sentence; (3) he was
improperly sentenced in light of Apprendi v. New Jersey, 120 S. Ct.
2348 (2000); and (4) 21 U.S.C. § 841 (1994) is unconstitutional in
light of Apprendi. Finding no error, we affirm.

   It is well-settled that a motion to withdraw a guilty plea is commit-
ted to the sound discretion of the district court. United States v.
Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995). It is equally clear that
a defendant does not have an automatic right to an evidentiary hearing
on his motion to withdraw a guilty plea. United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991). Before he is entitled to a hearing, a
defendant must first present a "fair and just" reason for withdrawing
his plea. Id. We find that Greenfield failed to make the requisite
showing. Although the court asked him to submit evidence supporting
his motion to withdraw his plea, Greenfield did not do so.

   We have considered the arguments presented in Greenfield’s pro se
supplemental briefs and find them to be without merit.* We have
examined the entire record in this case in accordance with the require-
ments of Anders and find no meritorious issues for appeal. The court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such

   *We have considered the effect of Apprendi and find that because
Greenfield’s sentence did not exceed the statutory maximum under
§ 841(b)(1)(C), any error in failing to present his drug amounts to the
jury was harmless. United States v. Angle, 230 F.3d 113, 123 (4th Cir.
2000).
                    UNITED STATES v. GREENFIELD                     3
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

   We therefore affirm Greenfield’s convictions and sentence. Green-
field’s motion to file a second pro se supplemental brief is granted.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED